DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the applicant’s invention combination including: “an electronic cigarette, including a mouthpiece assembly, an atomization assembly, and a base assembly, the mouthpiece assembly includes a mouthpiece, a decorative cover, a movable cover, a fixed base adapted to fix the mouthpiece, a seal ring adapted to seal the fixed base, a first seal ring and a second seal ring adapted to seal the mouthpiece, and a sliding block, the atomization assembly includes a positioning pin, a limit spring, an upper holder, a gasket, a third seal ring adapted to seal the upper holder, a glass tube, an upper seal ring adapted to seal the glass tube, a lower seal ring adapted to seal the glass tube, a fourth seal ring adapted to seal the lower holder, a lower holder, a connecting thread, a spring, a first cylinder, a fifth seal ring adapted to seal the first cylinder, a second cylinder, and an atomizing core” is not taught by Liu or suspected other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.